Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 8, filed 09 Feb 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 11 Dec 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 8, filed 09 Feb 2021, with respect to the 35 U.S.C. 112(a) and (b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and (b) rejections of 11 Dec 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 9-11, filed 09 Feb 2021, with respect to the 35 U.S.C. 103 rejections of 11 Dec 2020 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of Claims
Claims 1, 4-5, 7-9, 15-18 and 24-25 are currently examination. Claim 18 has been cancelled since the Non-Final Rejection of 11 Dec 2020. No claim has been added/further withdrawn since the Non-Final Rejection of 11 Dec 2020.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-9, 15-18, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining a position, an orientation, or both the position and the orientation of the surgical table based on a direction of the reduced plurality of degrees of freedom of the manipulator assembly.” It is unclear what the frame of reference is for determining the position and/or the orientation of the surgical table based on a direction of the reduced plurality of degrees of freedom of the manipulator assembly. In other words, it is unclear what defines the position and/or the orientation of the surgical table and a direction of the reduced plurality of degrees of freedom of the manipulator assembly without any recitation of a frame of reference for each of the surgical table and the manipulator assembly. Claims 4-5, 7-9, 15-18, and 24-25 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “determining a position, an orientation, or both the position and the orientation of the surgical table to a frame of reference based on a direction of the reduced plurality of degrees of freedom of the manipulator assembly to the frame of reference.”
Claim 4 recites the limitation “wherein: …; and receiving the distal portion of the first manipulator by the registration feature comprises attaching the shaped registration knob to the cannula mount clamp.” It is unclear whether “receiving the distal portion of the first manipulator by the registration feature” is referring to or different from the limitation “attaching a distal portion of a first manipulator of a manipulator assembly to a registration attaching the distal portion of the first manipulator by the registration feature comprises attaching the shaped registration knob to the cannula mount clamp.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 15, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Patent Pub No. 2013/0085510) - hereinafter referred to as Stefanchik - in view of Ishiguro et al. (US Patent No. 4831547) - hereinafter referred to as Ishiguro; Fixell (US Patent No. 7979159); and Takahashi (US Patent No. 9381641).
Regarding claim 1, Stefanchik discloses a method of a registration (Fig. 4 and [0017]), the method comprising:
determining a spatial relationship between a surgical table (platform 118) and a manipulator assembly (surgical arms 110) ([0033]: calculate an orientation of platform 118 and/or end effectors 116 on surgical arms 110 based on sensors of sensor system 120), a distal portion (end effectors 116) of the first manipulator being moveable in a plurality of degrees of freedom ([0047]: adjust pitch of surgical arms 110 and/or end effectors 116; [0026]-[0027]: degrees of freedom by rotational (orientation) variable (e.g., pitch)); and

	Stefanchik does not disclose:
releasably attaching a distal portion of a first manipulator of a manipulator assembly to a registration feature of a surgical table, 
the manipulator assembly being separate from the surgical table,
reducing, by the registration feature, the plurality of degrees of freedom of the first manipulator when the distal portion of the first manipulator is attached to the registration feature;
determining, in response to the attaching, a spatial relationship between the surgical table and the manipulator assembly; and
determining a position, an orientation, or both the position and the orientation of the surgical table based on a direction of the reduced plurality of degrees of freedom of the manipulator assembly.
	In related art of a method of registration (Fig. 2), Ishiguro, however, discloses:
a manipulator assembly (robot 1) being separate from a table (rotary table 3; Fig. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik and Ishiguro, and a manipulator assembly being separate from a tale was well known in the art, as taught by Ishiguro. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “enabling the table 3 to rotate freely in its surface plane,” as taught by Ishiguro (Col 3, lines 1-6).
Ishiguro further discloses:
 releasably attaching a distal portion (mark detector 7) of a first manipulator of the manipulator assembly (robot 1) to a registration feature (mark 9) of the table (rotary table 3; Fig. 2; Col 2, lines 63-67; Col 3, line 32 - Col 4, line 17: 3 detection positions T1, T2, T3 with rotation of table 3), and
determining, in response to the attaching, a spatial relationship between the table (table 3) and the manipulator assembly (robot 1; Col 3, lines 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik and Ishiguro, and releasably attaching a distal portion of a first manipulator of a manipulator assembly to a registration feature of the table and determining, in response to the attaching, a spatial relationship between the table and the manipulator assembly was well known in the art, as taught by Ishiguro. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “detecting precisely the position of a mark 9 attached on the surface of the rotary table 3,” as taught by Ishiguro (Col 2, lines 56-65).
	In related art of a method of registration (Fig. 1 and 5), Fixell further discloses:
reducing, by a registration feature (second calibration objects 14, 15, 16), a plurality of degrees of freedom of a first manipulator (robot 3) when a distal portion (first calibration object 10) of the first manipulator (robot 3) is attached to the registration feature (Col 7, lines 27-30: robot movement is stopped when calibration object 10 is in contact with female calibration objects 14, 15, 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, and Fixell, and reducing, by a registration feature, a plurality of degrees of freedom of a first manipulator when a distal portion of the first manipulator is attached to the registration feature was well known in the art, as taught by Fixell. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been “When the sphere is in contact with all three surfaces of the calibration object, the sphere is in the reference position, and the position of the robot is read and stored. When the robot position for all three reference positions have been read and stored, the robot controller calculates the relation between the robot coordinate system and the local coordinate system,” as taught by Fixell (Col 7, lines 34-40).
In related art of a method of registration (Fig. 8), Takahashi also discloses:
determining a position, an orientation, or both the position and the orientation of a table based on a direction of reduced plurality of degrees of freedom of a manipulator assembly (Fig 8B: end effector 610 and work bench 1000; Col 11, lines 5-17: tilt θ of workbench 1000 based when end effector 610 contacts workbench 1000; Col 10, lines 17-29: arm moved downward and lower ends of end effectors contact workbench 1000 … after end effectors contact workbench 1000, robot control device 900 promptly stops the downward movement). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro and Fixell to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, and Takahashi, and determining a position, an orientation, or both the position and the orientation of a table based on a direction of reduced plurality of degrees of freedom of a manipulator assembly was well known in the art, as taught by Takahashi. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “the tilt of the workbench 1000 is taken into consideration, and thus, excellent workability (of the robot) can be obtained,” as taught by Takahashi (Col 11, lines 5-19).
Regarding claim 7, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 1, as discussed above, and Stefanchik further discloses:
obtaining data from joint sensors of the first manipulator ([0033]: sensors of sensor system 110 mounted on joints of surgical arms 110 to detect motion, position, or angles to provide sensor data to be processed by controller 106), and
wherein the registering the manipulator assembly with the surgical table based on the determined spatial relationship between the surgical table and the manipulator assembly comprises: registering the manipulator assembly (surgical arms 110) with the surgical table (platform 118) using the obtained data ([0033]: controller 106 calculate orientation of platform 118 and/or end effectors 116 by processing sensor data from sensors of sensor system 120 on surgical arms 110 or the joints thereof).
	Stefanchik does not disclose:
obtaining data from joint sensors of the first manipulator while the distal portion of the first manipulator is attached to the registration feature.
	In related art of a method of registration, Fixell further discloses:
obtaining data while a distal portion of a first manipulator is attached to a registration feature (Col 7, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, and Takahashi to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, and Takahashi; obtaining data from joint sensors of the first manipulator and registering the manipulator assembly with the surgical table using the obtained data was well known in the art, as taught by Stefanchik; and obtaining data while a distal portion of a first manipulator is attached to a registration feature was well known in the art, as taught by Fixell. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been “When the sphere is in contact with all three surfaces of the calibration object, the sphere is in the reference position, and the position of the robot is read and stored. When the robot position for all three reference positions have been read and stored, the robot controller calculates the relation between the robot coordinate system and the local coordinate system,” as taught by Fixell (Col 7, lines 34-40).
Regarding claim 8, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 7, as discussed above, and Stefanchik further discloses:
performing a surgical procedure with the first manipulator (surgical arms 110) utilizing a registration between the surgical table (platform 118) and the manipulator assembly (surgical arms 110) to calculate movement of the first manipulator ([0047]: During a procedure, the patient position and orientation adjusted without removal of the end effectors 116).
Stefanchik does not disclose:
detaching the first manipulator from the registration feature.
	In related art of a method of registration, Ishiguro further discloses:
detaching a first manipulator from a registration feature (Fig. 2; Col 2, lines 63-67; Col 3, line 32 - Col 4, line 17: 3 detection positions T1, T2, T3 with rotation of table 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik and Ishiguro, and detaching a first manipulator from a registration feature was well known in the art, as taught by Ishiguro. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “get three sets of coordinates of the mark 9 in the plane,” as taught by Ishiguro (Col 3, line 32 - Col 4, line 17).
Regarding claim 9, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 8, as discussed above, and Stefanchik further discloses:
the manipulator assembly (surgical arms 110) comprises one or more additional manipulators ([0029]: a plurality of surgical arms 110),
each of the one or more additional manipulators having a distal end effector ([0031]: a variety of end effectors mated to surgical arms 110),
moving the surgical table (platform 118) during the surgical procedure ([0047]: during a procedure); and
maintaining registration between the manipulator assembly (surgical arms 110) and the surgical table (platform 118) by maintaining attachment between the first manipulator and the registration feature while the surgical table moves ([0047]: orientation of platform 118 can be robotically adjusted and this allows patient orientation (on platform 118) be adjusted without requiring removal (or adjustment) of end effectors 116 on surgical arms 110).
Regarding claim 15, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 1, as discussed above, and Stefanchik further discloses:
registering the manipulator assembly (surgical arms 110) with the surgical table (platform 118) comprises relating a frame of reference of the surgical table (platform 118) to a frame of reference of the manipulator assembly (surgical arms 110; [0033]: sensor system 120 provide closed loop feedback to orientation of surgical platform 118 and/or of various end effectors 116 on surgical arms 110).
	Stefanchik does not explicitly disclose:
relating a frame of reference of the surgical table to a frame of reference of the manipulator assembly through an external frame of reference.
	In related art of a method of registration, Ishiguro further discloses:
registering a manipulator assembly with a table (Col 4, lines 18-29) comprising relating a frame of reference of the table to a frame of reference of the manipulator assembly through an external frame of reference (Fig. 5; Col 4, line 41 - Col 6, line 24: 02-X2Y2Z2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, and Takahashi to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, and Takahashi; registering the manipulator assembly with the surgical table comprising  relating a frame of reference of the surgical table to a frame of reference of the manipulator assembly was well known in the art, as taught by Stefanchik; and relating a frame of reference of the table to a frame of reference of the manipulator assembly through an external frame of reference was well known in the art, as taught by Ishiguro. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have to allow “the transformation matrix U is given accurately for recognizing the precise mutual relationship between the robot 1 and the table 3,” as taught by Ishiguro (Col 6, lines 25-40).
Regarding claim 18, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 15, as discussed above, and Stefanchik further discloses:
the spatial relationship corresponds to a sensed position or a sensed orientation relative to the manipulator assembly ([0033]: sensor system 120 include sensors positioned at various points on surgical robot 104 to calculate a position and orientation of platform 118 and/or end effectors 116 both on surgical arms 110 (Fig. 3)).
	Stefanchik does not explicitly disclose:
the spatial relationship corresponds to a sensed position, a sensed orientation, or both the sensed position and the sensed orientation of the registration feature relative to the manipulator assembly.
In related art of a method of registration, Ishiguro further discloses:
the spatial relationship corresponds to a sensed position, a sensed orientation, or both the sensed position and the sensed orientation of the registration feature relative to the manipulator assembly (Col 3, lines 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, and Takahashi to function as claimed, since method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, and Takahashi; the spatial relationship corresponds to a sensed position or a sensed orientation relative to the manipulator assembly was well known in the art, as taught by Stefanchik; and relating a frame of reference of the table to a frame of reference of the manipulator assembly through an external frame of reference was well known in the art, as taught by Ishiguro. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have to allow “performing cooperating operations of the 6-joint robot 1 and the rotary table 3,” as taught by Ishiguro (Col 3, line 60 - Col 4, lines 32).
Regarding claim 24, Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 1, as discussed above, and Stefanchik further discloses:
a manipulator arm of the manipulator assembly (surgical arms 110) comprises a plurality of joints ([0030]: variety of joints),
the plurality of joints having degrees of freedom to allow a range of joint states for a given end effector position ([0026]: orientation characterized in terms of object's degrees of freedom; [0031]: end effectors 116 mated to surgical arms 110; and [0033]: controller 106 calculate orientation of end effectors 116 based on detected motion, position, or angles of surgical arms 110 or the joints thereof),
calculating a movement of the plurality of joints of the manipulator arm (joints of surgical arms 110) based, at least in part, on a determined position and/or orientation of the surgical table (platform 118) in a work space ([0033]: controller 106 calculate a position and orientation of end effectors 116 coupled to surgical arms 110 based on sensor data provided by sensors of sensor system 120 configured to detect motion, position, or angles can be mounted to surgical arms or the joints thereof).
Regarding claim 25,  Stefanchik, Ishiguro, Fixell, and Takahashi discloses all limitations of claim 25, as discussed above, and Stefanchik further discloses:
receiving a commanded input to move the manipulator arm to effect a desired movement of the manipulator arm or an associated end effector ([0030]: surgical arms 110 can be adjusted manually by a remote user via user interface 102 and controller 106); and
calculating movement of the plurality of joints of the manipulator arm (joints of surgical arms 110) based, at least in part, on the registration between the surgical table and the manipulator assembly so as to effect the desired movement ([0033]: calculate a position and orientation of platform 118 and end effector 116 coupled to surgical arm 110 based on detected motion, position, or angles by sensors on surgical arms 110 or the joints thereof).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik in view of Ishiguro, Fixell, and Takahashi, as applied to claim 1 above, and further in view of Piferi (US Patent Pub No. 2014/0024927).
Regarding claims 4-5, Stefanchik in view of Ishiguro, Fixell, and Takahashi discloses all limitations of claim 1, as discussed above, and Stefanchik further discloses:
 the first manipulator (one of surgical arms 110) comprises a surgical instrument interface (end effector 116) for coupling with a surgical instrument ([0031]).
	Stefanchik does not explicitly disclose:
the surgical instrument interface includes a cannula mount clamp configured for interfacing with a cannula mount of a cannula for use in an aperture;
the registration feature is mechanically mounted to the surgical table and comprises a shaped registration knob having a shape and size of the cannula mount; and
receiving the registration feature to the distal portion of the first manipulator comprises attaching the shaped registration knob to the cannula mount clamp (claims 4-5); and
the shaped registration knob further comprises an orientation key that protrudes from the shaped registration knob; and 
the method further comprises constraining, by the orientation key, movement of the distal portion of the first manipulator along six degrees of freedom (claim 5).
In related art of a method of registration (Fig. 1), Piferi, however, discloses:
a surgical instrument interface (trajectory frame 100) including a cannula mount clamp (trajectory frame 100) configured for interfacing with a cannula mount of a cannula (cannula 200) for use in an aperture (burr hole 10 under centering device 18; [0074] and Fig. 3E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, and Takahashi, since a method of registration for a manipulator assembly was well known in the art, as taught Stefanchik, Ishiguro, Fixell, and Takahashi, and Piferi; a surgical instrument interface was well known in the art, as taught by Stefanchik; and a surgical instrument interface including a cannula mount clamp was well known in the art, as taught by Piferi. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for combination would have been to allow “localized placement and/or delivery of diagnostic or therapeutic devices or substances,” as taught by Piferi ([0004]).
In related art of a method of registration, Fixell further discloses:
a registration feature (second calibration objects 14, 15, 16) is mechanically mounted to a platform (fixture 3; Fig. 1 and 3) and comprises a shaped registration knob (Col 5, lines 19-32: tube of calibration object) having a shape and size of a mount (Col 4, lines 55-59: a sphere 10 is fixedly attached to the tool 8; Col 7, lines 27-30: calibration object 10 is in contact with female calibration objects 14, 15, 16; Fig. 1-3: tool 8), 
receiving the registration feature (second calibration objects 14, 15, 16) to a distal portion (sphere 10) of a first manipulator (robot 1; Fig. 1-3) comprises attaching the shaped registration knob (Fig. 3: tubes of second calibration objects 14, 15, 16) to a mount clamp (Col 4, lines 55-61: tool flange 7 for attaching a tool 8 and sphere 10 is attached to the robot tool 8; Col 7, lines 27-30: robot movement is stopped when calibration object 10 is in contact with all three surfaces of female calibration objects 14, 15, 16; Fig. 1-3);
the shaped registration knob further comprises an orientation key that protrudes from the shaped registration knob (Col 5, lines 19-32: non-parallel inclining inner surfaces 20, 21, 22 of tube); and
constraining, by the orientation key (Fig. 2a-c: non-parallel inclining inner surfaces 20, 21, 22), movement of a distal portion of a first manipulator (robot 1) along six degrees of freedom (Col 5, lines 8-32: calibration sphere 10 is in contact with all three surfaces 20, 21, 22; Col 7, lines 27-30: robot movement is stopped when calibration object 10 is in contact with all three surfaces of female calibration objects 14, 15, 16).
	It is noted that the limitation “attaching the shaped registration knob to the cannula mount clamp” does not specify how the shaped registration knob is attaching to the cannula mount clamp. Therefore, a broadest reasonable interpretation has been given to the limitation, including Fixell’s disclosure of attaching tubes of second calibration objects 14, 15, 16 to flange 7 via sphere 10 (see at least Fig. 1 and 3 showing calibration objects 14, 15, 16, sphere 10, tool 8, and tool flange 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, Takahashi, and Piferi to function as claimed, since method of registration for a manipulator assembly was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, Takahashi, and Piferi; a surgical instrument interface was well known in the art, as taught by Stefanchik; a surgical instrument interface including a cannula mount clamp was well known in the art, as taught by Piferi; and a registration feature mechanically mounted to a platform and comprising a shaped registration knob having a shape and size of a mount, receiving the registration feature to a distal portion of a first manipulator comprising attaching the shaped registration knob to a mount clamp, the shaped registration knob comprising an orientation key that protrudes from the shaped registration knob, and constraining, by the orientation key, movement of a distal portion of a first manipulator along six degrees of freedom were well known in the art, as taught by Fixell. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been “When the sphere is in contact with all three surfaces of the calibration object, the sphere is in the reference position, and the position of the robot is read and stored. When the robot position for all three reference positions have been read and stored, the robot controller calculates the relation between the robot coordinate system and the local coordinate system,” as taught by Fixell (Col 7, lines 34-40).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik in view of Ishiguro, Fixell, and Takahashi, as applied to claim 15 above, and further in view of Abovitz et al. (US Patent Pub No. 2013/0218137) – hereinafter referred to as Abovitz.
Regarding claims 16-17, Stefanchik in view of Ishiguro, Fixell, and Takahashi discloses all limitations of claim 15, as discussed above, and Stefanchik in view of Ishiguro, Fixell, and Takahashi does not disclose:
the external frame of reference is an external frame of reference for an external feature that remains fixed relative to a proximal base of the manipulator assembly (claim 16); and
the external frame of reference is an external frame of reference of a room in which the manipulator assembly and the surgical table are disposed (claim 17).
	In related art of a method of registration (Fig. 2A-B), Abovitz, however, discloses:
an external frame of reference (field of view 54) for an external feature (camera-based three-dimensional motion sensors 48) that remains fixed relative to a proximal base of a manipulator assembly (RFID tag 84 of robotic surgery system 18; [0018]-[0019]) (claim 16); and
an external frame of reference of a room (RFID sensor 86) in which the manipulator assembly (robotic surgery system 18) and a surgical table (operating table 26) are disposed (Fig. 2B; [0019]) (claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Stefanchik in view of Ishiguro, Fixell, and Takahashi to function as claimed, since a method of registration between a manipulator assembly and a table was well known in the art, as taught by Stefanchik, Ishiguro, Fixell, Takahashi, Abovitz, and registering through an external frame of reference for an external feature that remains fixed relative to a proximal base of a manipulator assembly and that of a room in which a manipulator assembly and a surgical table are disposed were well known in the art, as taught by Abovitz. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “not only monitor what various elements within the fields of view are doing in terms of movement and/or reorientation, but also which elements are which in terms of affirmative identification,” as taught by Abovitz ([0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793